Title: To Thomas Jefferson from Pouget, 13 January 1789
From: Pouget
To: Jefferson, Thomas



A V[ersai]lles Le 13. Janvr. 1789.

J’ay vérifié, Monsieur, que l’arrêt que vous desirez, concernant les huiles de Baleine, a été envoyé le 16. Xbre. dernier à Mr. Chardon, n’est pas revenu depuis, et n’a point encore été imprimé. Je ne vois d’autre moyen pour vous en procurer une Copiëque celui que j’ay déja pris la liberté de vous indiquer, et qui consiste à vous adresser à M. Chardon lui même. Je lui ecris en conséquence, et je vous prië de trouver bon que je joigne ma Lettre à celle ci et que je vous demande la grace de la lui faire remettre, en lui fesant passer votre demande.
J’ay l’honneur d’etre avec respect, Monsieur, Votre trés humble et trés obeissant Serviteur

Pouget

